Citation Nr: 0934006	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for kidney stones, to 
include as secondary to service-connected posttraumatic 
stress disorder.

2.  Entitlement to service connection for kidney infections, 
to include as secondary to service-connected posttraumatic 
stress disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD
Dan Brook, Counsel
   



INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945, including honorable combat service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  In 
January 2008 the case was remanded to the RO for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran experienced 
occasional attacks of renal colic from his kidney stones 
within a year from separation from active service and that he 
has current retained kidney stones.  

2.  It is not shown that the Veteran has any current kidney 
infection or any current disability associated with prior 
kidney infections.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
kidney stones are met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.115(b) 
(2008).

2.  The criteria for entitlement to service connection for 
kidney infections are not met.  38 U.S.C.A. §§ 1110, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent April 2006 letter 
reiterated this information and also provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with a VA examination in July 2009.  The Veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The Veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

Service treatment records do not reveal any kidney problems.  
In December 1945, soon after separation from service, the 
Veteran was involved in a motor vehicle accident.  He was 
found to have bilateral femur fractures and open reduction 
surgery was done on both femurs.  During his course in the 
hospital the Veteran had a complication of some urinary 
infection but his progress was satisfactory.  

A May 1946 treatment note reflects a finding of multiple 
calculi in the upper and middle calices of the left kidney.  
In August 1946, it was noted that both of the Veteran's 
kidney areas were completely obscured by gas in the bowel and 
there were multiple calcified shadows in his right upper 
quadrant.  Calculi were found in the Veteran's right kidney 
with a calculus of approximately 1/2 cm in diameter.  That 
same month, the Veteran apparently passed a kidney stone, 
last measured at 1 cm.  He was subsequently diagnosed as 
having multiple kidney stones during hospitalization, and 
both kidney stones and kidney and genitourinary tract 
infections post-hospitalization.  In August 1947, the Veteran 
was specifically noted to have pain associated with passing 
kidney stones.  

In June 1948, the Veteran's physician recommended the Veteran 
maintain an alkaline-ash diet.  In February 1949, the Veteran 
was diagnosed as having bilateral kidney stones and chronic 
pyelonephritis.  In November 1950, the Veteran underwent a 
right loin exploration and nephrotomy where kidney stone 
fragments were removed.  In January 1951, the Veteran 
underwent a right ureterolithotomy for bilateral kidney 
stones, calculus in the ureter and chronic pyelonephritis.

There is no evidence of record from February 1951 to October 
2004 regarding treatment for any kidney condition.  In 
October 2004, the Veteran received a follow up evaluation 
related to complaints of a decrease in urine volume and 
experiencing dark urine with no burning.  The Veteran was 
able to void the urine flow without difficulty and increase 
urine volume.  Due to his history of kidney stones, the 
Veteran wondered about a urology visit and undergoing an 
intravenous pyelogram.  The physician noted that the Veteran 
was asymptomatic for kidney stones, but that he would check 
the Veteran's urinalysis and considered referring him to a 
urologist for an intravenous pyelogram if his symptoms 
persisted.  There is no evidence of record indicating that 
the Veteran sought urology treatment after the October 2004 
VA visit.     

In a January 2005 statement the Veteran indicated that while 
he was hospitalized for nine months following his December 
1945 auto accident he passed many kidney stones.  Although 
most of the stones passed without pain, he experienced 
significant pain with the passing of many of them.    

At a July 2009 VA kidney examination, the examiner, after 
reviewing the claims file noted that the Veteran had had 
stable creatine levels of around 1.2 to 1.4 since 2002.  
There was no record of any kidney stones or other kidney 
problems in the VA outpatient chart since 2002.  The examiner 
also noted the kidney stone related surgeries the Veteran had 
had in 1950 and 1951 and that the Veteran was noted to be 
asymptomatic for kidney problems in October 2004.  

The Veteran reported that over the years from 1946 to 1951 he 
had had multiple episodes of renal colic, passing stones, 
back/flank pain and blood in the urine.  After his surgery in 
1951 he continued to have many episodes of passive kidney 
stones, renal colic and kidney infections.  From 1968 to 1975 
he was treated with a medication for prevention of kidney 
infections and since about 1975 he had not had any more 
urinary tract infections or symptoms of renal colic.  He had 
last had an X-ray in 1987, which showed persistence of two 
kidney stones on the left.  Because the stones were 
asymptomatic, however, his treating physician told him to do 
nothing.  He currently denied any symptoms or problems 
related to kidney stones and could not remember the last time 
he had symptomatic kidney stones or infection but thought it 
was around 1975.  The Veteran did have benign prostatic 
hypertrophy and took flomax for the associated hesitancy and 
nocturia. 

Physical examination did not show any residuals of 
genitourinary disease.  It was noted that a June 2009 
ultrasound of the liver did show a 1.7 cm in diameter cyst 
involving the right kidney.  The examiner also noted that it 
was probable that the Veteran had retained stones in the left 
kidney per his report of his last X-ray but that the right 
kidney was negative for stones.  The Veteran, however, had 
been totally asymptomatic without any urinary tract 
infections, pyelonephritis or renal colic since about 1975.  
The only limitation due to this condition at the time of the 
examination was the avoidance of NSAIDs to prevent kidney 
damage as recommended by primary care provider.  The examiner 
found that he could not offer an opinion as to whether it was 
at least as likely as not that the Veteran's kidney stones 
had their onset in service without resorting to speculation.  
It was clear, however, that he had significant multiple 
symptomatic episodes of bilateral renal calculi and urinary 
tract infections within one year of service.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).   

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including kidney stones 
(i.e. kidney calculi), are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 4.115, Diagnostic Code (Code) 7508 generally 
indicates that kidney stones should be rated under Code 7598 
for hydronephrosis.  Under Code 7598, a 10 percent rating is 
warranted for hydronephrosis or kidney stones involving only 
an occasional attack of colic, not infected and not requiring 
catheter drainage.     
  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Kidney stones

In the instant case, the evidence clearly establishes that 
the Veteran passed kidney stones during the first postservice 
year.  Also, the evidence reasonably establishes that the 
Veteran experienced pain (i.e. renal colic) while passing the 
stones during this time frame.  In this regard, the Veteran 
has provided written testimony that passage of some of the 
stones was very painful and in August 1947 the Veteran was 
specifically noted by medical personnel to have had pain 
associated with passing kidney stones.  Although this latter 
note may not specifically refer to the time frame within the 
first post service year, the general finding that the Veteran 
experienced renal colic soon after service is supportive of 
the Veteran's more specific report that renal colic was 
experienced during the first post service year.  The Board 
finds this specific report by the Veteran credible and it is 
thus established that he experienced occasional attacks of 
renal colic in the first postservice year.  Accordingly, 
disability from renal calculi became manifest to a 
compensable degree (i.e. to a degree of 10 percent disabling) 
within one year of discharge from service and the Veteran is 
entitled to a presumption of service connection for kidney 
stones.  38 U.S.C.A. §§ 1112, 1113, 1155; 38 C.F.R. §§ 3.307, 
3.309, 4.115(b).

Additionally, the Board notes that the Veteran has currently 
been found to have retained left kidney stones.  Thus, even 
though these kidney stones have been found to be 
asymptomatic, their continued presence provides a reasonable 
basis for finding that the Veteran has a current underlying 
kidney stone disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.   Accordingly, service connection for kidney stones is 
warranted. 

Kidney infections

It is not shown that the Veteran has any current kidney 
infections or disability associated with kidney infections.  
Notably the July 2009 VA examiner found that the Veteran had 
been totally asymptomatic without any urinary tract 
infections or pyelonephritis since 1975.  In the absence of 
proof of current disability, there can be no valid claim of 
service connection on either a direct, secondary or 
presumptive basis.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The preponderance of the evidence is against this 
claim and it must be denied.  


ORDER

Entitlement to service connection for kidney stones is 
granted.

Entitlement to service connection for kidney infections, to 
include as secondary to service-connected post-traumatic 
stress disorder is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


